FILED
                            NOT FOR PUBLICATION                              MAR 07 2016

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10328

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00190-MCE-1

 v.
                                                 MEMORANDUM*
SHANNTAYE EBONY HICKS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
               Morrison C. England, Jr., Chief District Judge, Presiding

                             Submitted March 3, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Shanntaye Ebony Hicks appeals from the district court’s judgment and

challenges her guilty-plea convictions and 292-month concurrent sentences for two

counts of transportation of a minor, in violation of 18 U.S.C. § 2423(a). Pursuant

to Anders v. California, 386 U.S. 738 (1967), Hicks’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Hicks the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Hicks has waived the right to appeal her convictions and sentences. Because

the record discloses no arguable issue as to the validity of the waiver, we dismiss

Hicks’s appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2